Citation Nr: 0410637	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-01 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Whether there was clear and unmistakable error in the March 
and May 1988 RO decisions denying service connection for a lung 
disorder.  

2.  Entitlement to an effective date earlier than March 18, 1997, 
for the award of service connection for restrictive lung disease.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1958 to June 1962.  

By rating actions in March and May 1988, the RO denied service 
connection for a lung disorder.  The veteran was notified of these 
decisions and did not appeal.  

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the RO which 
granted service connection for restrictive lung disease and 
assigned a noncompensable evaluation, effective from March 18, 
1997, the date of receipt of the veteran's claim.  The veteran 
initiated an appeal as to the noncompensable evaluation assigned.  
Thereafter, by rating action in January 1998, the RO assigned a 30 
percent evaluation, effective from the same date.  On a VA Form 9, 
received in February 1998, the veteran indicated that he was 
satisfied with the 30 percent rating, but was dissatisfied with 
the effective date for the grant of benefits.  The veteran 
subsequently perfected an appeal as to the effective date for the 
grant of service connection.  

In June 2001, a hearing was held at the RO before the undersigned 
member of the Board.  At that time, the veteran raised the issue 
of clear and unmistakable error (CUE) in the March and May 1988 
rating decisions which denied service connection for a lung 
disorder.  The Board remanded the appeal to the RO for additional 
development in September 2001.  

In November 2002, the RO concluded that there was no clear and 
unmistakable error in the prior rating decisions, and denied the 
veteran's claim.  A statement from the veteran's representative 
received in December 2002, was accepted as a notice of 
disagreement.  The Board remanded the appeal to the RO in February 
2003 to provide the veteran with a statement of the case on the 
issue of CUE.  The veteran subsequently perfected a timely appeal 
as to this issue in April 2003.  



FINDINGS OF FACT

1.  The veteran did not appeal the March or May 1988 rating 
decisions that denied service connection for a lung disorder, and 
those rating actions are final, there being no grave procedural 
errors therein.  

2.  The veteran has not alleged that either the correct facts as 
they were known at the time of the March or May 1988 rating 
decisions were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  

3.  A request to reopen the claim of service connection for a lung 
disorder was received on March 18, 1997.  

4.  Service connection for restrictive lung disease was granted by 
rating action in September 1997, and made effective from March 18, 
1997.  

5.  The earliest effective date for the establishment of service 
connection for restrictive lung disease is March 18, 1997, the 
date of receipt of the veteran's request to reopen the claim.  


CONCLUSIONS OF LAW

1.  The March and May 1988 rating decisions that denied service 
connection for a lung disorder are final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  

2.  The veteran has not submitted a viable claim with respect to 
whether the March and May 1988 rating decisions denying service 
connection for a lung disorder were clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105 (2003).  

3.  An effective date earlier than March 18, 1997, for the grant 
of service connection for restrictive lung disease is not 
assignable.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.156, 
3.400(q)(ii), (r) (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

At the outset, the Board is cognizant of the recent decision by 
the Court in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
held, in essence, that the notice and assistance provisions of 
VCAA should be provided to a claimant prior to any adjudication of 
the claim.  In this case, the veteran's claim for an earlier 
effective date for the grant of service connection had been filed 
and initial adjudication had taken place before the VCAA was 
enacted.  However, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The discussions as contained in the September 1997 rating 
action, the December 1998 statement of the case (SOC), the January 
1999, November 2002, and April and September 2003 supplemental 
statements of the case (SSOC), and the numerous letters from the 
RO have provided the veteran and his attorney with sufficient 
information regarding the applicable rules.  The SOC and the SSOCs 
provided notice of what was revealed by the evidence of record and 
why this evidence was insufficient to prevail in his claim of CUE 
in the prior rating decisions or assign an earlier effective date 
earlier than March 18, 1997 for the grant of service connection.  
The letters also notified him of which evidence was to be provided 
by the veteran and which by the VA.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, notice 
of what he could do to help his claim, and notice of how his claim 
was still deficient.  The veteran also testified at a personal 
hearing at the RO before the undersigned member of the Board in 
June 2001.  

In order to satisfy the holding in Pelegrini to the letter of the 
law, would require the Board to dismiss this case, in effect 
finding that the rating decisions of the RO promulgated prior to 
providing the veteran full VCAA notice were void ab initio.  The 
result of this action would require that the entire rating process 
be reinitiated, with the claimant being provided VCAA notice and 
an appropriate amount of time to respond before an initial rating 
action, the filing by the claimant of a notice of disagreement, 
the issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

In this case, the claimant was provided every opportunity to 
submit evidence, was provided with the appropriate laws and 
regulations applicable to his claims of CUE in a prior rating 
action and an earlier effective date for the grant of service 
connection, and was given ample time to respond.  Thus, to allow 
the appeal to continue would result in nonprejudical error.  "The 
record has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004) 

The Board concludes that it may proceed, as specific notice as to 
which party could or should obtain which evidence has been 
provided in effect and no additional pertinent evidence appears 
forthcoming. See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Thus, it is concluded that the claimant has sufficient notice of 
the type of information needed to support his claims and the 
evidence necessary to complete the application.  Therefore, the 
Board finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been satisfied with 
respect to the request to the issues set forth on the first page 
of this decision.  Accordingly, appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Factual Background

The service medical records show that the veteran was seen on 
several occasions for chronic left pleuritic pain.  Several chest 
x-ray studies revealed left pleural adhesions, but no evidence of 
any active pulmonary disease.  The remainder of the lung fields 
were clear and well aerated.  Except for the pleural adhesions, 
all clinical and diagnostic studies during the veteran four years 
of active service were essentially normal.  At the time of his 
separation examination in June 1962, the veteran reported that he 
still had pain in the left chest area.  Physical examination at 
that time showed that his lungs were clear.  

A claim for service connection for a lung condition was received 
in January 1988.  At that time, the veteran reported treatment for 
a lung condition in service and at a private medical institution 
in 1982.  

In January 1988, the RO advised the veteran that he needed to 
submit evidence showing treatment for a lung disorder since 
service and a current diagnosis relating any such disorder to 
military service.  

By rating action in March 1988, the RO denied service connection 
for a lung disorder on the grounds that the veteran had not 
submitted any evidence of a current disability.  The rating 
decision noted the clinical and diagnostic findings from his 
service medical records, but concluded that there was no evidence 
of a current disability.  The veteran was notified of this 
decision and did not appeal.  

In March 1988, the veteran submitted additional evidence in the 
form of private medical records showing treatment for various 
maladies from February to August 1982.  In February 1982, the 
veteran complained of numerous problems including, intermittent 
pain in his legs, shortness of breath, and occasional questionable 
chest pains.  The veteran reported a 20 year history of smoking 2 
packs of cigarettes a day, and a 5 year history of 5-6 cigars a 
day.  On examination, his lungs were clear to percussion and 
auscultation.  Heat sounds were normal, and there were no gallops 
or murmurs.  Chest x-ray studies showed a parenchymal streak at 
the left base of the lungs and calcific spots on either side f the 
hilum.  The examiner commented that the veteran's reported 
"pleurisy" attack [in service] was the result of histoplasmosis.  
The diagnoses included old pulmonary histoplasmosis, resolved.  
Subsequent treatment records show that the veteran stopped smoking 
and that his intermittent claudication had completely resolved by 
August 1982.  At that time, his lungs were clear and heart sounds 
were normal.  

By rating action in May 1988, the RO denied service connection for 
a lung disorder.  The veteran was notified of this decision by 
letter dated in May 1988, and did not appeal.  

In March 1997, the veteran submitted his request to reopen his 
claim for service connection for a lung disorder.  

VA pulmonary examination in July 1997 revealed mild to moderate 
restrictive lung disease and an opinion relating the disease to 
military service.  

By rating action in September 1997, service connection was 
established for restrictive lung disease, and a noncompensable 
evaluation was assigned, effective from March 18, 1997, the date 
of receipt of the veteran's request to reopen his claim.  The 
veteran disagreed with the evaluation assigned.  Thereafter, by 
rating action in January 1998, the RO assigned a 30 percent 
evaluation, effective from the same date.  

In a statement received in February 1998, the veteran indicated 
that he was satisfied with the 30 percent evaluation assigned and 
wished to withdraw his appeal for an increased rating.  However, 
he raised the additional issue of an earlier effective date for 
the grant of service connection.  He subsequently raised the issue 
of CUE in the prior rating decisions.  

Initially, the veteran asserted that he could not recall ever 
receiving notice of the prior rating decisions.  Then, he argued, 
in essence, that he never actually filed a claim in 1988 and that 
he did not even attempt to apply for VA benefits until September 
1989.  Therefore, there could be no final rating decision.  In his 
substantive appeal, received in December 1988, he stated that he 
went to the Utica, N.Y. RO's office in September 1989 to file a 
claim but was told that his claims folder had been destroyed by 
fire and that unless he could produce a service buddy who could 
confirm that he had a lung disorder in service, he could not file 
an application for benefits.  He contends that had the RO handled 
his claim properly in 1989, service connection would have been 
established then.  (See also, attorney's letter of February 2003.)  

The veteran submitted an affidavit from his brother attesting that 
he had accompanied the veteran to the Utica RO's office to file a 
claim for a lung disorder in 1987.  They returned to the RO's 
office two weeks later and were told that the veteran's claims 
folder had been destroyed by fire, and that he needed to submit 
corroborating evidence, such as a buddy statement, in order to 
prevail in his claim.  

The veteran's testimony at the personal hearing in June 2001 was 
essentially the same as expressed in his contentions and his 
brother's affidavit stated above.  

Analysis

Under applicable criteria, previous determinations which are final 
and binding, including decisions as to degree of disability, will 
be accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2003).  

The initial question to be resolved is whether the March and May 
1988 rating decisions are final.  A review of the record reveals 
that the veteran was notified of the decisions and of his 
appellate rights.  There was no timely appeal, and the decisions 
became final.  

The Board is mindful of the holding of the U.S. Court of Appeals 
for the Federal Circuit in Hayre v. West, 13 Vet. App. 188 F.3d 
1327 (Fed. Cir. 1999), which vitiated finality for purposes of 
direct appeal in cases of "grave procedural error."  In the 
instant case, the Board finds no evidence of "grave procedural 
error."  Contrary to the veteran's assertions that the RO did not 
adjudicate his claim, the objective evidence of record shows that 
an original claim of service connection for a lung disorder was 
received in January 1988, not September 1989 as claimed by the 
veteran.  The RO informed the veteran that he needed to submit 
evidence showing continuity of treatment since service and 
evidence of a current disability.  The veteran replied in March 
1988, by submitting copies of private medical records which showed 
a history of pleurisy in service and evidence of an old pulmonary 
histoplasmosis, which was resolved.  The RO denied the claim on 
the basis that there was no evidence of a current disability.  
Therefore, the veteran's assertion that the RO did not properly 
handle his claim is without merit.  

Assuming for the sake of argument, that the veteran had contacted 
the RO to file a claim in September 1989, the March and May rating 
decisions would have been final at that time.  That is, it would 
have been more than one year since notification of the prior 
rating decisions.  Therefore, the veteran would have had to submit 
new and material evidence in order to reopen his claim in 
September 1989.  New and material evidence is defined as evidence 
not previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2003).  In September 1989, the veteran could not have relied 
solely on his service medical records to establish service 
connection for a lung disorder.  Thus, the availability of his 
service medical records at that time would not have had any 
material affect on his request to reopen the claim absent the 
submission of new and material evidence.  Until the veteran 
submitted the required evidence, there would have been no basis to 
reopen the claim.  In any event, the evidentiary record shows that 
an original claim of service connection for a lung disorder was 
received in January 1988, that the RO notified the veteran of the 
evidence needed to prevail on his claim, that the veteran 
responded by submitting additional evidence, and that the claim 
was denied based on the absence of a current disability.  While 
the veteran was not afforded a VA examination at that time, the 
veteran had not provided any evidence of a current disability.  
Thus, the RO determined that an examination was not necessary.  

Proceeding to the question of whether there was clear and 
unmistakable error in the March and May 1988 rating decisions, the 
Court has addressed the question of determining when there is 
clear and unmistakable error (CUE) present in a prior decision.  
The Court has propounded a three pronged test; namely (1) either 
the correct facts, as they were known at the time, were not before 
the adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly applied; 
(2) the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310 (1992).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined and 
elaborated on the test set forth in Russell.  In Fugo the court 
stated,

...CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have been 
manifestly different but for the error.  ...If a claimant-
appellant wishes to reasonably raise CUE there must be some degree 
of specificity as to what the alleged error is and, unless it is 
the kind of error, ...that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It must be 
remembered that there is a presumption of validity to otherwise 
final decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, the 
presumption is even stronger.  

Here, the veteran contends that the RO did not adjudicate his 
original claim.  As discussed above, these assertions are without 
merit.  In any case, this allegation does not fit the definition 
of a viable CUE claim.  If a claimant fails to raise the issue of 
CUE with the type of specificity required (as is the situation in 
the current claim), there is no requirement that the Board address 
the merits of the issue.  Fugo.  The claim should be denied 
because of the absence of legal merit or the lack of entitlement 
under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995) and 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under the 
circumstances, the Board concludes that the veteran has failed to 
reasonably raise a viable claim of CUE for service connection for 
a lung disorder.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication shall be fixed in accordance 
with the fact found, but shall not be earlier than the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 
(2003).  

Additionally, VA Regulations provide that a determination on a 
claim by the agency of original jurisdiction of which the claimant 
is properly notified is final if an appeal is not perfected as 
prescribed in Rule 302 (Sec. 20.302 of this part).  38 C.F.R. § 
20.1103 (2003).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an award 
of disability compensation based on new and material evidence 
received after final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii) (2003.  

The provisions of the law governing effective date of awards of 
benefits are clear.  The effective date of an award is generally 
the date of receipt of a claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  However, in the case such as this one, where the 
issue is one of new and material evidence, the effective date of 
an award of disability compensation benefits is the date of 
receipt of the new claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(ii), and (r).  

In this case, the RO assigned an effective date of March 18, 1997, 
the date of receipt of the veteran's request to reopen his claim 
of service connection, which is the earliest date allowable under 
the applicable criteria.  Consequently, the Board concludes that 
it has no alternative but to find that the veteran's claim for an 
effective date earlier than that allowable by law lacks legal 
merit and must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, the appeal is denied.  


ORDER

The veteran's appeal that the March and May 1988 rating decisions 
that denied service connection for a lung disorder was clearly and 
unmistakably erroneous, is dismissed.  

Entitlement to an effective date earlier than March 18, 1997, for 
the grant of service connection for restrictive lung disease is 
denied.  




_________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



